DETAILED ACTION
1.	This office action is in response to the communication filed on 01/04/2022.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
3.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 16/779,431 filed on 01/31/2020 under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Terminal Disclaimer
4.	The terminal disclaimer, filed on 01/04/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,721,224 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
5.	Claim(s) 1-20 is/are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter: 
in combination with the remaining limitations of the claim(s) that are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Contenti et al. (US 20180375665 A1), discloses a method to track ownership of a smart device, wherein a public key of the smart device is provisioned to the current owner of the smart device. The other closest prior art, Beloskur et al. (US 20210152345 A1), discloses a method for transferring the ownership of a device from a transferor system to a transferee system. However, either singularly or in combination, Contenti et al. and Beloskur et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the claim(s). 
.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HUAN V DOAN/Primary Examiner, Art Unit 2437